UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 Hines Horticulture, Inc. (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) (NAME OF PERSON(S) FILING PROXY STATEMENT, IF OTHER THAN THE REGISTRANT) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: HINES HORTICULTURE, INC. 12621 Jeffrey Road Irvine, CA 92620 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Date: November 1, 2007 Time: 9:00 A.M., Pacific Daylight Time Place: Hines Horticulture, Inc. 12621 Jeffrey Road Irvine, CA 92620 To Our Stockholders: We invite you to attend our Annual Meeting of Stockholders for the following purposes: 1. To elect six directors to serve until the next annual meeting and until their successors have been elected and qualified; 2. To ratify the appointment of KPMG LLP as independent registered public accounting firm for the 2007 fiscal year; and 3. To transact such other business that may properly come before the meeting. YOUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR EACH OF THESE PROPOSALS. If you were a stockholder of record at the close of business on September 19, 2007, you may vote at the Annual Meeting. Your vote is important whether or not you plan to attend the Annual Meeting in person, and regardless of the number of shares you own, please complete, sign, date and return the enclosed proxy card promptly in the enclosed envelope. This will ensure that your shares are voted as you wish and that a quorum will be present. By order of the Board of Directors, Claudia M. Pieropan Secretary Irvine, California October 5, 2007 Your vote is important! To vote your shares, please complete, sign, date and mail the enclosed proxy card PROXY STATEMENT TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT VOTING 1 Why did you send me this Proxy Statement? 1 How many votes do I have? 1 How do I vote? 1 How do I vote by proxy? 1 How do I vote in person? 2 If my shares are held in “street name” by my broker, will my broker vote my shares for me? 2 Can I change my vote or revoke my proxy after I have mailed my signed proxy card? 2 Will there by any matters voted upon at the Annual Meeting other than those specified in the Notice of Annual Meeting? 2 How are votes counted? 2 How are proxies being solicited and who pays for the solicitation of proxies? 3 If more than one shareowner lives in my household, how can I obtain an extra copy of the Company’s 2006 Annual Report and this Proxy Statement? 3 WHO CAN HELP ANSWER MY OTHER QUESTIONS? 3 INFORMATION ABOUT THE COMPANY’S DIRECTORS AND EXECUTIVE OFFICERS 4 Who are Hines’ Current Directors? 4 Who are Hines’ Current Executive Officers? 5 Section 16(a) Beneficial Ownership Reporting Compliance 6 About the Board and its Committees 6 Compensation of Directors and Executive Officers 8 Compensation Committee Report 12 Summary Compensation table 13 Stock Option Grants During 2006 13 Termination and Change in Control Payments 14 Employment Agreements 15 Severance Agreements 15 Compensation Committee Interlocks and Insider Participation 19 Security Ownership of Certain Beneficial Owners, Directors and Executive Officers 19 Related Party Transactions 21 Audit Committee Report 21 Independent Registered Public Accounting Firm Fees and Services 22 DISCUSSION OF PROPOSALS RECOMMENDED BY THE BOARD 24 PROPOSAL 1: Election of Directors 24 PROPOSAL 2: Ratification of Appointment of Independent Registered Public Accounting Firm 24 Other Matters 24 INFORMATION ABOUT ADDITIONAL MATERIALS 25 SUBMISSION OF STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR THE 2 25 HINES HORTICULTURE, INC. 12621 Jeffrey Road Irvine, CA 92620 PROXY STATEMENT QUESTIONS AND ANSWERS ABOUT VOTING Q: Why did you send me this Proxy Statement? A: This Proxy Statement is being sent to you because the Board of Directors of Hines Horticulture, Inc. (“Hines” or the “Company”) is soliciting your proxy to vote at the 2007 Annual Meeting of Stockholders to be held on November 1, 2007 at the Company’s headquarters, located at 12621 Jeffrey Road, Irvine, CA 92620, at 9:00A.M., Pacific Daylight time, and any postponements or adjournments thereof (the “Annual Meeting”). This Proxy Statement summarizes the information you need to know to vote on the matters expected to be voted on at the Annual Meeting. Stockholders of record as of the close of business on September 19, 2007 (the “Record Date”) are entitled to vote. This Proxy Statement and the enclosed form of proxy are being sent on or about October 5, 2007 to those persons who are entitled to vote at the Annual Meeting. Q: How many votes do I have? A: Each share of Hines common stock (the “Common Stock”) that you own on the Record Date entitles you to one vote on each matter to be voted on at the Annual Meeting. Q: How do I vote? A: You can vote on matters presented at the Annual Meeting in four ways. 1. You can vote by marking, dating and signing your proxy and returning it by mail in the enclosed postage-paid envelope. If you are located outside the U.S., you should add the necessary postage to the enclosed envelope to assure delivery. In order to ensure that your vote is received on or prior to the date of the Annual Meeting, we recommend that your proxy card be returned to us by overnight mail. 2. You can vote your proxy by calling the toll-free telephone number on the proxy card. The telephone voting system has easy-to-follow instructions and allows you to confirm that the system has properly recorded your votes. If you vote by telephone, you do not need to return your proxy card. 3. You can vote your proxy by the Internet. The enclosed proxy card indicates the website you may access for Internet voting. As with telephone voting, you will be able to confirm that the system has properly recorded your votes. You may incur costs such as telephone and Internet access charges if you vote by the Internet. 4. You can attend the Annual Meeting and vote in person. Q: How do I vote by proxy? A: If you properly fill out your proxy card and send it to us in time to vote, your shares will be voted as you have directed. If you do not specify a choice on your proxy card, the shares represented by your proxy card will be voted for the election of all nominees listed below and for the ratification of the appointment of KPMG LLP as Hines’ independent registered public accountants for the 2007 fiscal year. As to any other business that may properly come before the Annual Meeting, the persons named in the proxy card will vote in accordance with their best judgment. Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign, date and return your proxy card in the enclosed envelope. Returning the proxy card will not affect your right to attend the Annual Meeting and vote in person. 1 Q: How do I vote in person? A: If you attend the Annual Meeting, we will give you a ballot when you arrive. However, if you hold shares through a broker or other nominee, you must provide a legal proxy from the broker or nominee evidencing your authority to vote shares the broker held for your account at the close of business on September 19, 2007. You must contact your brokerage firm directly in advance of the annual meeting to obtain a legal proxy. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: If your broker does not have discretionary voting power with regards to a proposal, it will vote your shares only if you provide instructions on how to vote. You should follow the directions provided by your broker regarding how to instruct your broker to vote your shares. Q: Can I change my vote or revoke my proxy after I have mailed my signed proxy card? A: You can change your vote at any time before your proxy is voted at the Annual Meeting. You can do this in one of three ways. First, you can send a written notice to the Secretary of Hines at the Company’s offices stating that you would like to revoke your proxy. Second, you can complete, sign and submit a new proxy card bearing a later date prior to the vote at the Annual Meeting. Third, you can attend the Annual Meeting and vote in person. Simply attending the meeting, however, will not revoke your proxy. If you have instructed a broker to vote your shares, you must follow the directions you received from your broker to change your vote. Q: Will there be any matters voted upon at the Annual Meeting other than those specified in the Notice of Annual Meeting? A: Hines’ management does not currently know of any matters other than those discussed in this Proxy Statement that will be presented at the Annual Meeting. If other matters are properly brought before the meeting and Hines does not have notice of these matters a reasonable time prior to the Annual Meeting, all proxies will be voted in accordance with the recommendations of Hines’ management. Q: How are votes counted? A: Stockholders of record of Hines’ common stock as of the close of business on the Record Date are entitled to vote at the Annual Meeting. As of September 19, 2007 there were 22,072,549 shares of Common Stock issued and outstanding. The presence in person or by proxy of a majority of the shares of Common Stock outstanding will constitute a quorum for the transaction of business. Each share of common stock is entitled to one vote on each matter to come before the Annual Meeting. Under Delaware law, if you have returned a valid proxy or attend the meeting in person, but abstain from voting, your stock will nevertheless be treated as present and entitled to vote. Your stock therefore will be counted in determining the existence of a quorum and, even though you have abstained from voting, will have the effect of a vote against any matter requiring the affirmative vote of a majority of the shares present and entitled to vote at the Annual Meeting, such as the ratification of the appointment of KPMG LLP as Hines’ independent registered public accounting firm for 2007. Under Delaware law, broker “non-votes” are also counted for purposes of determining whether a quorum is present, but are not counted in determining whether a matter requiring a majority of the shares present and entitled to vote has been approved or whether a plurality of the vote of the shares present and entitled to vote has been cast. A non-vote may occur when a nominee holding shares of common stock for a beneficial owner does not vote on a proposal because such nominee does not have discretionary voting power and has not received instructions from the beneficial owner. 2 Q: How are proxies being solicited and who pays for the solicitation of proxies? A: Initially, Hines will solicit proxies by mail to each shareholder of record. Hines’ directors, officers and employees may also solicit proxies in person or by tele-phone without additional compensation. In addition, certain banking institutions, brokerage firms, custodians, trustees, nominees and fiduciaries may solicit proxies by mailing material to or otherwise communicating with the beneficial owners of shares of Hines’ common stock. Hines has also engaged Broadridge Financial Solutions Inc. to assist in communicating with these institutions and forwarding solicitation materials, for a fee of approximately $7,000 plus the reimbursement of expenses. Hines will pay all expenses of solicitation of proxies. Q: If more than one shareowner lives in my household, how can I obtain an extra copy of the Company’s 2006 Annual Report and this Proxy Statement? A: Our 2006 Annual Report and financial statements have been mailed to shareholders with this Proxy Statement. Only one Annual Report and Proxy Statement is being delivered to multiple shareholders sharing an address, unless we have received contrary instructions. Shareholders sharing the same address who wish to receive a separate Annual Report and Proxy Statement in the future can request delivery of single copies of Annual Reports and Proxy Statements by contacting Hines’ corporate services, Attention: Denise Baharie, at 12621 Jeffrey Road, Irvine, CA 92620 (toll free number: 800-444-4499). WHO CAN HELP ANSWER MY OTHER QUESTIONS? If you have more questions about voting or wish to obtain another proxy card, you should contact: Hines’ Corporate Services Attn: Denise Baharie Toll Free 1-800-444-4499 3 INFORMATION ABOUT THE COMPANY’S DIRECTORS AND EXECUTIVE OFFICERS Directors are elected at the Annual Meeting of Stockholders to serve until the next annual meeting and until a successor is duly elected and qualified. Executive officers are elected annually by the Board and serve at the discretion of the Board. Currently, the Company has a six member board of directors. RobertA. Ferguson, who served as the Company’s President and Chief Executive Officer until his termination from the Company effective July17, 2007, resigned as a director effective July19, 2007. In addition, G. Ronald Morris resigned from Hines’ Board of Directors, effective August 8, 2007. Ray E. Mabus and Hugh E. Sawyer were elected as independent members of the Board of Directors in September 2007. Unless otherwise directed in the accompanying proxy, the persons named therein will vote for the election of the six nominees listed below. If any nominee should become unable or unwilling to serve at the time of the Annual Meeting, the persons named in the proxy will vote for the election of such other person or persons as the board of directors recommends, if any. Hines has no reason to believe that any of the six nominees listed below will be unable to serve if elected. The following sets forth certain information concerning each of Hines’ nominees for election to the Board of Directors, and Hines’ executive officers: Who are Hines’ Current Directors? Stan R. Fallis Age: 66 Mr.Fallis has served as a director of Hines since September2001. Mr.Fallis is currently retired and previously served as the Chairman and Chief Executive Officer of EVEREN Clearing Corporation from 1994 to 1999, which provided all securities clearing and trade processing operations for its parent, EVEREN Securities, Inc., a major independently owned broker dealer firm. Mr.Fallis serves on the board of directors of Stancorp Financial Group, Inc. Mr.Fallis also served as Senior Executive Vice President and Chief Financial Officer of Kemper Securities Group from 1990 through 1994. Thomas R. Reusché Age:52 Mr.Reusché has served as a director of Hines and Hines Nurseries since August1995. Mr.Reusché has also served as Chairman of the Board from March2004 to April 2007. Mr.Reusché served as Secretary and Treasurer of Hines from August1995 until June1998 and as Assistant Secretary of Hines from June1998 to June2000. Mr.Reusché also served as a Vice President and Assistant Secretary of Hines Nurseries from August1995 to June2000. From its formation in January1993 until his retirement in September2003, Mr.Reusché served as a principal of Madison Dearborn Capital Partners, L.P. (“MDCP”), a private equity investment firm which is Hines’ largest stockholder, and as a Vice President or as a Managing Director of Madison Dearborn Partners, Inc., MDCP’s indirect general partner (“MDP”). Prior to that time, Mr.Reusché was a senior investment manager at First Chicago Venture Capital, which comprised the private equity investment activities of First Chicago Corporation, the holding company parent of First National Bank of Chicago. Mr.Reusché serves on the boards of directors of Stericycle Inc. and a number of private companies. James R. Tennant Age:54 Mr.Tennant has served as a director of Hines since October1998 and as Chairman of the Board since April 2007. Mr. Tennant was elected President and Chief Executive Officer of Hines effective July 17, 2007. Mr.Tennant served as Chairman and Chief Executive Officer of Home Products International, a manufacturer and full-service marketer of quality consumer houseware products, from April1994 to December2004. Paul R. Wood Age:53 Mr.Wood has served as a director of Hines since August1995. Mr.Wood was also Chairman of the Board and President of Hines from September1995 until June1998 and an Assistant Secretary of Hines from June1998 to June2000. Mr.Wood has served as a director of Hines Nurseries since August1995 and as a Vice President and Assistant Secretary of Hines Nurseries from August1995 to June2000. From its formation in January1993 until his retirement in September2006, Mr.Wood served as a principal of MDCP and as a Vice President or as a Managing Director of MDP. Prior to that time, Mr.Wood served as Vice President of First Chicago Venture Capital. Mr.Wood serves on the board of directors of CapitalSource Inc. and a number of private companies. 4 Ray E. Mabus Age:59 Mr. Mabus has been a Director of Hines since September 2007. Mr. Mabus has served as Chairman of the Board of Foamex International Inc. (“Foamex”) since February 2004 and as a director of Foamex since September 2000. He also served as President and CEO of Foamex from June 2006 to April 2007. Mr. Mabus served as U. S. ambassador to the Kingdom of Saudi Arabia from 1994 to 1996. He was elected governor of Mississippi and served from 1988 to 1992. He joined the Board of Directors of Strategic Partnerships LLC, an employee training service company in 1996, and served as President of its Global Resources Division from October 1998 to February 2002. He is currently active in his family’s timber business. Mr. Mabus also serves on the board of directors of Enersys, Fusion Telecommunications, Inc, Citizens International, Strategic Partnerships LLC and several non-profit boards. Hugh E. Sawyer Age:51 Mr.Sawyer has served as a director of Hines since September 2007. Mr. Sawyer has been President and CEO of Allied Holdings, Inc., a publicly traded company, since June 2001 where he is leading the turnaround effort of Allied while operating under Chapter 11 of the federal Bankruptcy Code. Prior to his turnaround role at Allied Holdings, Inc. Mr. Sawyer served as President and CEO of Aegis Communications Group, Inc., a turnaround opportunity and portfolio holding of Alix Partners’ Questor Management from April 2000 to June 2001. Mr. Sawyer was President and CEO of another turnaround, National Linen Service, Inc., a subsidiary of National Service Industries from 1996 to 2000. From 1995 to 1996, Mr. Sawyer was President and CEO of The Cunningham Group, Inc. Mr. Sawyer serves on the Board of Allied Holdings, Inc. and recently served as an independent member of the Board of Directors and Restructuring Committee of Spiegel, Inc., the parent company of Eddie Bauer, during the company’s bankruptcy. He has previously served on the boards of Aegis Communications Group, Inc., ICI, Inc., Guardian Armor, Inc., Phoenix Communications, Inc., Hometown Communities, Inc. and as an associate non-voting member of the National Services Industries Board. Who are Hines’ Current Executive Officers? James R. Tennant Age:54 Mr. Tennant, elected President and Chief Executive Officer of Hines effective July17, 2007, is also the Chairman of the Board of Hines. His business biography is referenced above. Claudia M. Pieropan Age:52 Ms. Pieropan has served as Chief Financial Officer of Hines and Hines Nurseries since January 1996 and as Secretary and Treasurer of Hines and Hines Nurseries since June 1998. Previously Ms. Pieropan served as the Vice President of Finance and Administration of Sun Gro Horticulture, Inc., a growing media company, from October 1991 until December 1995. Ms. Pieropan also serves as the Company’s principal accounting officer and principal financial officer. Prior to that time, Ms. Pieropan practiced with PricewaterhouseCoopers LLP in Montreal, Toronto and Vancouver, Canada from 1977 to 1991. Jeffery A. Dunbar Age:50 Mr. Dunbar joined Hines in May 2006 as Vice President Supply Chain. Previously Mr. Dunbar served as Vice President Operations at Tree of Life North America, a provider of natural and specialty food products, from 2005 to 2006 and as Senior Vice President Strategic Planning and Supply Chain for Wise Foods between 2003 and 2005. Prior to this, Mr. Dunbar held Director level distribution positions at various consumer goods companies including Kellogg Company, Keebler Company, and Revlon Incorporated. Mr. Dunbar received his BA from Kean University of New Jersey and his MBA from Georgia State University. 5 James J. O’Donnell Age:48 James O’Donnell has served as Vice President, Sales and Marketing since October 2006. Prior to joining Hines Horticulture, Inc., Mr. O’Donnell servedseparately as Vice President of Salesand as Vice president of Marketingat Ampad. He began his career at Duracell, which was eventually acquired by The Gillette Company, where he rose to Vice President, OEM Sales and Marketing, Global Business Management and Vice President New Products, Global Business Management. Mr. O’Donnell received hisMBA in 1993 and his BS degreein 1981 from St. Joseph’s University, Philadelphia, PA Section 16(a) Beneficial Ownership Reporting Compliance The Company’s executive officers, directors and owners of more than 10 percent of the Company’s securities are required under Section 16(a) of the Exchange Act to file reports of ownership and changes in ownership with the SEC. Pursuant to regulations adopted under the Sarbanes-Oxley Act of 2002, most transactions are now reportable within two business days of the transaction and are required to be filed electronically with the SEC through its EDGAR system. To facilitate compliance, the Company assists with the preparation and filing of these reports on behalf of the Company’s executive officers and directors. Hines is required to disclose in this Form 10-K any late filings or failures to file. Based solely upon a review of the filings made by the Company’s executive officers and directors furnished to the Company pursuant to the Exchange Act during 2006 and written representations that no other reports were required during 2006, as well as the Company’s records, all required reports were timely filed, except that the initial statements of beneficial ownership on Form 3 for each of Mr. Stephen C. Avery and Michael J. Trebing were not timely filed. Code of Ethics The Company has adopted a code of conduct and ethics that applies to all directors, officers and employees. The code of conduct and ethics is posted on the Company’s website, the address of which is www.hineshorticulture.com and is available in print to any shareholder upon written request addressed to: Hines Horticulture, Inc., Attention: Investor Relations Department, 12621 Jeffrey Road, Irvine, CA 92620. The Company intends to include on its website any amendments to, or waivers from, a provision of its code of conduct and ethics that applies to the Company’s executive officers that relates to any element of the code of conduct and ethics definition enumerated in Item 406(b) of Regulation S-K. About the Board and its Committees Meetings of the Board and its Committees. The Board met five times and held three conference calls during the 2006 fiscal year. The Board has three standing committees: the Audit Committee, the Compensation Committee and the Nominations and Corporate Governance Committee. The Audit Committee, the Compensation Committee and the Nominations and Corporate Governance Committee each have a charter that has been posted and is available for public viewing in the Governance Information section of the Company’s website at www.hineshorticulture.com. Information on the Company’s website, however, does not form a part of this Proxy Statement. All directors attended at least 75% of the aggregate of the total number of meetings of the Board and the total number of meetings of all committees on which they served. 6 We are a “controlled company” as defined in the rules of the NASDAQ Stock Market because more than 50% of our voting stock is held by MDCP. Please see “Security Ownership of Certain Beneficial Owners, Directors and Executive Officers” below. Therefore, we are not subject to the rules of the NASDAQ Stock Market that would otherwise require us to have (i) a majority of independent directors on the Board; (ii) a compensation committee composed solely of independent directors; (iii) a nominating committee composed solely of independent directors; (iv) the compensation of our executive officers determined by a majority of the independent directors or a compensation committee composed solely of independent directors; and (v) director nominees selected, or recommended for the Board’s selection, either by a majority of the independent directors or a nominating committee composed solely of independent directors. On August 6, 2007, we received notification from the NASDAQ Stock Market that a Nasdaq Listing Qualifications Panel had determined to delist our securities and accordingly, that trading of our shares on Nasdaq would be suspended commencing on August 8, 2007. In connection with the delisting of our shares, we are no longer subject to the rules of the NASDAQ Stock Market. The Audit Committee. The Audit Committee, established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, operates under a written charter adopted by the Board of Directors, makes recommendations to the Board regarding the selection, retention and termination of Hines’ independent registered public accounting firm and reviews the annual financial statements of Hines and Hines’ internal controls. The Audit Committee is currently comprised of Mr. Fallis as the Chairman and Messrs. Sawyer and Mabus as directors, all three of which the Board has determined are independent directors as defined under the rules of the NASDAQ Stock Market. Mr.Tennant resigned as a member of the Audit Committee effective July17, 2007 in connection with his appointment as President and Chief Executive Officer, and Mr.Morris resigned from the Board of Directors effective August 8, 2007. The Board has also determined that Mr. Fallis is an “Audit Committee Financial Expert” as defined under the rules of the Securities and Exchange Commission (“SEC”). The Audit Committee met three times and held sevenconference calls during 2006. The Compensation Committee. The Compensation Committee recommends action to the Board of Directors regarding the salaries and incentive compensation of elected officers of Hines and administers the Hines’ bonus plans and Hines’ Amended and Restated 1998 Long-Term Incentive Plan (the “Incentive Plan”). The Compensation Committee is currently comprised of Mr. Sawyer as the Chairman and Messrs. Mabus, Fallis, and Reusché as members. The committee met three times during 2006. Mr.Tennant resigned as a member of the Compensation Committee effective July17, 2007 in connection with his appointment as President and Chief Executive Officer. The Nominations and Corporate Governance Committee. The Nominationsand Corporate Governance Committee met one time during the 2006 fiscal year. The Nominations and Corporate Governance Committee operates under a written charter adopted by the Board of Directors, recommends policies on the composition of the Board of Directors and nominees for membership on the Board of Directors and Board committees. The Nominations and Corporate Governance Committee is currently composed of Mr. Mabus as the Chairman and Messrs. Sawyer and Fallis as independent directors. Mr.Tennant resigned as a member of the Nominations and Corporate Governance Committee effective July17, 2007 in connection with his appointment as President and Chief Executive Officer. Messrs. Fallis, Mabus, and Sawyer are independent directors as defined under the rules of the NASDAQ Stock Market. The Nominations and Corporate Governance Committee is also comprised of one director, Mr. Wood, who is not an independent director as defined under the rules of the NASDAQ Stock Market. Historically, there have not been many vacancies on the Board, and the Board has conducted its own search for available, qualified nominees and has made nominations following informal discussions among the Board members. Furthermore, in the past the Company has not engaged third parties to assist in identifying and evaluating potential nominees, but would do so in those situations where particular qualifications are required to fill a vacancy and the Board’s contacts are not sufficient to identify an appropriate candidate. The Nominations and Corporate Governance Committee has not established a formal procedure for shareholders to recommend nominees to the Board of Directors for consideration at the Annual Meeting. The Company has not received director candidate recommendations from its stockholders in the past and does not have a formal policy regarding consideration of such recommendations. However, any recommendations received from stockholders will be evaluated in the same manner that potential nominees suggested by Board members, management or other parties are evaluated. The Company does not intend to treat stockholder recommendations in any manner different from other recommendations. 7 The Nominations and Corporate Governance Committee has not yet adopted a policy with respect to minimum qualifications for board members. However, as mandated by its charter, the Nominations and Corporate Governance Committee will develop and recommend to the Board specific guidelines for membership to the Board. Stockholder Communication with Board Members. The Company maintains contact information, both address and email, on its website under the heading “Contact Information.” By following the Contact Information link, a stockholder will be given access to the Company’s mailing address and a link for providing email correspondence to Investor Relations. Communications sent to Investor Relations and specifically marked as a communication for the Board will be forwarded to the Board or specific members of the Board as directed in the stockholder communication. Board Member Attendance at Annual Meetings. The Company generally encourages that all directors attend the Annual Meeting. However, the Company does not have a formal policy regarding attendance because it does not think it is necessary to do so. All directors attended the annual meeting held in 2006. Compensation of Directors and Executive Officers The following Compensation Discussion and Analysis describes the duties, responsibilities and role of our Compensation Committee as well as the material elements of compensation for the Company’s executive officers identified in the Summary Compensation Table set forth below (the “Named Executive Officers”). Objectives of Our Compensation Program The primary objective of the Company’s compensation program, including our executive compensation program, is to maintain a compensation program that will fairly compensate our executives and employees, attract and retain qualified executives and employees who are able to contribute to our long-term success, encourage performance consistent with clearly defined corporate goals and align our executives’ long-term interests with those of our stockholders. To that end, the Company’s compensation practices are intended to: · tie total compensation to Company performance and individual performance in achieving financial and non-financial objectives; and · closely align senior management’s interests with stockholders’ interests through long-term equity incentive compensation. Role of the Compensation Committee The Compensation Committee determines the compensation of Hines’ Chief Executive Officer and its other executive officers. In addition, the Compensation Committee is responsible for adopting, reviewing and administering Hines’ compensation policies and programs, including the cash bonus incentive plan and equity incentive plan, which are discussed in more detail below. In reviewing Hines’ compensation programs, the Compensation Committee intends to adhere to a compensation philosophy that (i)seeks to attract and retain qualified executives who will add to the long-term success of Hines, (ii)promotes the achievement of operational and strategic objectives, and (iii)compensates individuals commensurate with each executive’s level of performance, level of responsibility and overall contribution to the success of Hines. In determining the compensation of Hines’ Chief Executive Officer and other executive officers, the Compensation Committee considers the financial condition and operational performance of Hines during the prior year. In determining the executive compensation for executive officers other than our Chief Executive Officer, the Compensation Committee considers the recommendations of our Chief Executive Officer. In making his recommendations, our Chief Executive Officer receives information from our human resources department and this information is also made available to the Compensation Committee. The Committee also considers publicly available market and other data on executive compensation matters. The Compensation Committee reviews the compensation practices of other companies, based in part on market survey data. The Compensation Committee does not benchmark the Company’s compensation program directly with other publicly-traded companies or other companies with which we directly compete for talent, since our competitors are predominantly privately held companies for which executive compensation information is not available. The Compensation Committee compares our executive compensation program as a whole with the programs of other companies for which survey data is available, and also compares the pay of individual executives if the jobs are sufficiently similar to make the comparison meaningful. The Committee uses peer group survey data primarily to ensure that our executive compensation program as a whole is competitive, when the Company achieves the targeted performance levels. 8 Components of Executive Compensation for Fiscal 2006 The elements of the Company’s compensation program are base salary, annual bonus and long-term equity incentives. Our compensation program is designed to balance our need to provide our executives with incentives to achieve our short- and long-term performance goals with the need to pay competitive base salaries. Each Named Executive Officer’s current and prior compensation is considered in setting future compensation. In addition, the employment agreements with certain of our Named Executive Officers provide for other benefits, including retirement benefits and potential payments upon termination of employment for a variety of reasons. Each of the elements of our executive compensation program is discussed in the following paragraphs. Base Salaries Base salary is the guaranteed element of employees’ annual cash compensation. Base salaries generally vary based on a number of factors, including the executive’s experience level and scope of responsibility, performance level, future potential and overall contribution. The value of base salary also reflects the employee’s long-term performance, skill set and the market value of that skill set. Base salaries for our Named Executive Officers are reviewed on an annual basis and adjustments are made to reflect performance-based factors, as well as competitive conditions. The Company does not apply specific formulas to determine increases. In setting base salaries for 2006, the Compensation Committee considered the following factors: · The Company’s overall financial condition; · Individual performance; · Level of responsibility; and · Competitive market conditions. The Company’s employment agreements with Mr. Summers and Ms. Pieropan also provide that their respective annual salaries shall be their current salary rates or such other greater amount as may be determined by the board of directors from time to time. None of the Named Executive Officers received an increase in base salary for fiscal 2006 compared to the prior fiscal year. Annual Cash Bonuses The Company believes that as an employee’s level of responsibility increases, a greater portion of the individual’s cash compensation should be variable and linked to both quantitative and qualitative expectations, including key operational and strategic metrics. To that end, the Company has established an annual cash bonus program in order to align executives’ goals with the Company’s strategic and tactical objectives. Each of Hines’ executive officers participates in the Company’s Executive Incentive Plan (the “Hines Bonus Plan”), which enables them to be eligible to earn an annual cash bonus based upon meeting certain performance metrics. 9 Within the overall context of Hines’ pay philosophy and culture, the objectives of the Hines Bonus Plan are to: · Provide competitive levels of total cash compensation; · Align pay with organizational and individual performance; · Focus executive attention on key business metrics; · Provide a significant incentive for achieving and exceeding performance goals; · Create a focus on shareholder value; and · Be easily understood and easily administered. For the Named Executive Officers, the performance metrics under the Hines Bonus Plan include corporate performance and individual-specific goals. Corporate performance may be measured with reference to, among other things, operating cash flows (defined as earnings before interest, taxes, depreciation and amortization and adjusted for maintenance capital expenditures and changes in inventory), net sales and return on sales. Individual performance goals are tied to the Company’s business plan, may be quantitative or qualitative in nature, and for 2006 included such measures as executing new sales models and improving productivity. The mix of Company-wide and individual-specific performance goals to which annual cash bonuses are tied varies based on the role and seniority of the executive or manager. For 2006, with respect to each of the Named Executive Officers, 90% of the potential annual cash bonus was tied to Company-wide performance metrics and 10% was tied to individual-specific performance goals. The total potential annual cash bonus available to Named Executive Officers for 2006 was targeted at levels between 50% and 70% of annual base salary. Specific performance standards, both corporate and individual, are recommended by management and approved by the Compensation Committee on an annual basis. For 2006, the corporate performance measures consisted of the attainment of budgeted levels of free cash flow and net sales, with a weight of 70% attached to the free cash flow metric and 30% to the net sales metric. For the free cash flow metric, achievement of less than a threshold of 90% of the budgeted level would result in no bonus payment under any element of the Hines Bonus Plan. Achievement of the threshold level of free cash flow performance would result in a minimum payout of 50% of the targeted bonus with respect to that metric, and higher levels of achievement would result in greater payouts up to a maximum payout of 150% of the targeted bonus for achievement of 120% of the budgeted level. For net sales, achievement of less than a threshold of 95% of the budgeted level would result in no bonus payment with regard to that metric. Achievement of the threshold level of net sales performance would result in a minimum payout of 90% of the targeted bonus with respect to that metric, and higher levels of achievement would result in greater payouts up to a maximum payout of 150% of the targeted bonus for achievement of 120% of the budgeted level. The Compensation Committee reviewed the performance objectives and corresponding results for 2006 and determined that the threshold performance levels had not been met. As a result, no payments were made for 2006 under the Hines Bonus Plan. Long-Term Equity Incentives Long-term incentive awards are a key element of the Company’s total compensation package for individuals in significant positions of responsibility. Such awards may be made under the Incentive Plan to senior management and select employees who are key to the Company’s achievement of its long-term goals. The purpose of the Incentive Plan is to promote the long term growth and profitability of Hines by (i)providing certain directors, officers and employees with incentives to maximize stockholder value, and (ii)enabling Hines to attract, retain and reward the best available persons for positions of responsibility. The Incentive Plan provides for a variety of long-term awards including incentive or non-qualified stock options, restricted stock, stock appreciation rights and performance awards. Under the Incentive Plan, the Board and the Compensation Committee have broad authority to award equity-based compensation arrangements to any eligible employee, director, consultant, or advisor of Hines. An aggregate of approximately 3.6 million shares of Common Stock are reserved for issuance upon the exercise of awards granted to eligible participants under the Incentive Plan. Since the ultimate value of stock options bears a direct relationship to the market price of the Common Stock, the Committee believes that awards under the Incentive Plan can be an effective incentive for Hines’ management to create value for Hines’ stockholders. Awards under the Incentive Plan are made in the discretion of the Board of Directors, upon recommendation from the Compensation Committee. No awards were granted to any executive officer under the Incentive Plan in 2006, due to the Company’s performance during that period. 10 Perquisites and Other Benefits The Company does not provide significant perquisites or personal benefits to executive officers, other than the health insurance premiums. Hines provides automobiles for the use of certain of the Named Executive Officers, including our Chief Executive Officer, under the Hines automobile policy. The costs associated with these benefits for Named Executive Officers are included in the Other Compensation column of the Summary Compensation Table, to the extent earned in 2006. Employment and Severance Agreements Ms. Pieropan is party to an employment agreement with the Company (the “Employment Agreement”). The principal purpose of the Employment Agreement is to protect the Company from certain business risks (e.g., threats from loss of confidentiality or trade secrets, disparagement, solicitation of customers and employees) and to define the Company’s right to terminate the employment relationship. In return, Ms. Pieropan is provided assurances with regard to salary, other compensation and benefits, as well as certain severance benefits. The Employment Agreement provides that Ms. Pieropan shall devote full time attention, skill and ability to discharge the duties assigned to her, and to use her best efforts to promote and protect the interests of Hines. The Employment Agreement is terminable by each of the respective parties thereto at any time, for any reason and with or without cause, upon 30 days advance written notice. The Employment Agreement provides for an annual base salary (which may be increased by the Board of Directors), an annual cash bonus in an amount determined by the Board of Directors, participation in any senior management equity incentive plan which Hines adopts, participation in the Company’s employee’s life insurance program, certain short-term disability benefits, vacation in accordance to the Company’s standard vacation policy, automobile allowance and expense reimbursements. Ms.Pieropan is entitled to receive certain benefits upon termination of her employment without “Cause,” as such term is defined in the Employment Agreement. Under her Employment Agreement, Ms. Pieropan has the option to determine her employment terminated other than for “Cause” in the event she is required to accept a diminution in base salary or a material diminution in her benefits, or she receives an assignment of duties not commensurate with her office, in either case after providing the Company an opportunity to cure. For more information, see “Termination and Change in Control Payments” below. Each of Messrs.Dunbar and O’Donnell is party to a severance agreement with the Company. The principal purpose of the severance agreements is to define the Company’s right to terminate the employment relationship and, in return, to provide the executive officers assurances with regard to severance benefits under various circumstances which may accompany termination of employment. A description of the terms of their severance agreements can be found below under the caption “Termination and Change in Control Payments.” 11 Employee Benefits The Company offers employee benefits coverage to: · provide our workforce with a reasonable level of financial support in the event of illness or injury, and · enhance productivity and job satisfaction through programs that focus on work/life balance. Benefits, which are available to all full time employees, include executive officers of the Company, and include medical and dental coverage, disability insurance, life insurance and the 401(k) Plan. The executive officers of the Company, including the Named Executive Officers, participate in these plans on the same basis as all other employees. The cost of employee benefits is partially borne by the participating employee, including each executive officer. The Impact of Favorable Accounting and Tax Treatment on Compensation Program Design Favorable accounting and tax treatment of the various elements of our compensation programs is an important consideration in their design; however, it is not the sole consideration. Section 162(m) of the Internal Revenue Code limits the deductibility of certain items of compensation paid to the Chief Executive Officer, Chief Financial Officer and to each of the Named Executive Officers (the “Covered Employees”) to $1.0 million annually. Although the Company’s bonus program has not been designed to provide for the deductibility of compensation to Covered Employees for the short-term compensation awards provided thereunder, the Incentive Plan has been designed to provide for the deductibility of certain compensation to the Covered Employees for the long-term incentive awards under that Plan. Similar to the decisions made with respect to the bonus programs, the Compensation Committee reserves the right to provide for compensation to employees which may not be deductible. In the first quarter of 2006, the Company adopted the provisions of SFAS 123(R), which requires the fair value of options to be recorded as compensation cost in the consolidated financial statements. Because all options granted are fully vested as of December 31, 2005, the adoption of SFAS 123(R) resulted in no additional compensation costs to be recognized. However, it may have such an effect in the future. Stock Ownership Requirements The board of directors has historically encouraged its members and members of senior management to acquire and maintain stock in the Company to link the interests of such persons to the stockholders. However, neither the board of directors nor the Compensation Committee has established stock ownership guidelines for members of the board of directors or the executive officers of the Company. Compensation Committee Report The Compensation Committee, comprised of independent directors, reviewed and discussed the above Compensation Discussion and Analysis (“CD&A”) with the Company’s management. Based on such review and discussions, the Compensation Committee recommended to the Company’s Board of Directors that the CD&A be included in this proxy statement on Schedule 14A and the Company’s report on Form 10-K for the fiscal year ended December 31, 2006 relating to the upcoming annual meeting. All members of the Compensation Committee have approved the foregoing report. Thomas R. Reusché Stan R. Fallis 12 Summary Compensation Table Change in Pension Value and Nonqualified Non-Equity Deferred All Other Stock Option Incentive Plan Compensation Compensation Salary (1) Bonus Awards Awards Compensation Earnings (2) Total (3) Name and Principal Position Year ($) ($) ($) ($) ($) ($) ($) ($) Executive officers as of December 31, 2006 Robert A. Ferguson (4) 2006 $ 325,000 $ - $ - $ - $ - $ - $ 19,776 $ 344,776 Chief Executvie Officer President, Director Claudia M. Pieropan 2006 218,064 - 12,801 230,865 Chief Financial Officer Secreatry and Treasurer Stephen C. Avery 2006 126,923 - 19,084 146,007 Vice President Operational Excellence & Human Resources Jeffery A. Dunbar 2006 107,308 - 3,186 110,494 Vice President Supply Chain Edwin G. Summers, Jr. (4) 2006 224,433 - 14,064 238,497 Vice President Operations Employees who have served as executive officers during fiscal year 2006, but were not executive officers as of December 31, 2006 Lincoln B. Moehle 2006 $ 147,369 $ - $ - $ - $ - $ - $ 11,785 $ 159,154 Michael J. Trebing 2006 192,536 - 10,859 203,395 (1) Salary. The amounts reported in this column represent base salaries paid to each of the Named Executive Officers for fiscal 2006. (2) All Other Compensation. The amounts reported in this column represent the aggregate dollar amount for each Named Executive Officer for perquisites and other personal benefits. Under rules of the SEC, the Company is required to identify by type all perquisites and other personal benefits for a Named Executive Officer if the total value for that individual equals or exceeds $10,000, and to report and quantify each perquisite or personal benefit that exceeds the greater of $25,000 or 10% of the total amount for that individual. The amounts disclosed in this column consist of health insurance premiums, contributions for a Company provided automobile and life insurance premiums. In addition, amounts in this column for Mr. Avery also include amounts received for housing allowance. (3) Total Compensation. The amounts reported in this column are the sum of the prior columns for each of the Named Executive Officers. (4) Messrs. Ferguson, Avery and Summers are no longer employed by the Company. Mr. Tennant was elected as President and Chief Executive Officer of Hines in July 2007. Mr. Tennant’s annual compensation is currently set at $375,000.
